Citation Nr: 0819985	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  03-20 164	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from August 1976 to August 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations in October 2002 and May 
2004 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2006, the veteran appeared at 
the RO with his representative at a videoconference hearing 
before the undersigned Veterans Law Judge, sitting in 
Washington, DC.  A transcript is of record.

In January 2007, the Board denied service connection for 
post-traumatic stress disorder; service connection for a skin 
disorder; service connection for an eye disorder; and earlier 
effective dates for the grant of service connection for 
bilateral hearing loss and tinnitus.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In a December 2007 order, the Court granted the parties' 
Joint Motion to partially vacate and remand the Board's 
January 2007 decision.  Pursuant to the actions requested in 
the Joint Motion, the issue of entitlement to service 
connection for a skin disorder was remanded to the Board for 
development and readjudication consistent with the directives 
contained therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In this case, the veteran contends that he has a skin 
disorder had its onset during military service as a result of 
exposure to Agent Orange.  In the alternative he also 
contends that he developed skin conditions on his face and 
armpit as a result of parasites in the water while on board a 
ship.  

However, the evidence does not reflect that the veteran 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, as required by 
law for a presumption of service connection for a disorder 
due to exposure to herbicide agents in service.  Rather, his 
DD Form 214 shows that he served on active duty from August 
1976 to August 1980, and does not reflect any service in 
Vietnam.  Further, he did not receive any awards or 
decorations which would reflect service in Vietnam.  In the 
absence of evidence of actual duty or visitation in Vietnam, 
he does not have the requisite type of service as defined by 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a), and the presumption 
of exposure to herbicide agents under 38 U.S.C.A. § 1116 does 
not apply.

In addition, although it is clear that the veteran has 
several skin conditions, variously diagnosed as dermatitis, 
hidrandenitis, cystic acne, sebaceous cysts, and 
folliculitis, they are not statutorily recognized under the 
law to result from herbicide exposure.  He has not been 
diagnosed with chloracne.  Therefore, presumptive service 
connection for his current skin disorders, even if it were to 
be assumed that he was exposed to Agent Orange, is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  

Nevertheless the claims folder contains evidence which 
illustrates the necessity for a remand.  

The evidence in support of his claim consists of service 
treatment records (STRs), which contain uncontroverted 
evidence that in September 1978 the veteran was treated for a 
sore in the right axillary pit, due to a clogged sweat pore 
from the use of antiperspirant.  In August 1979, he was 
treated for a rash on the left arm and wrist, diagnosed as 
dermatitis.  At separation in May 1980, clinical evaluation 
of the skin was normal.  Therefore, the STRs do not 
affirmatively establish that a chronic skin disorder had its 
onset during military service.

Likewise, no medical records immediately subsequent to 
service contain diagnoses of any pertinent skin disorder.  
The earliest recorded medical history places the presence of 
skin problems in 1984, four years after his discharge from 
active service in 1980.  At that time the veteran was treated 
for an epidermal inclusion cyst of the left earlobe.  In 
October 1996, during hospitalization for chemical dependency, 
the veteran was treated for acute dermatosis.  The remaining 
records from 1997 to 2006 show he was treated for 
hidradenitis, recurring right groin cysts, cystic acne, and 
folliculitis.  

Here, the veteran's treatment for skin disorders during 
service, as well as his contentions regarding continuation of 
those symptoms thereafter, raise medical questions regarding 
the onset of some type of disability.  In addition, there are 
no post-service treatment records which sufficiently address 
the question of whether the veteran's claimed skin disorders 
had their onset during service.  As a result, consistent with 
the Order of the Court and the Joint Motion, a VA examination 
is needed to determine whether he has the claimed disability 
and, if so, whether it is related to service.  See Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
skin disorder(s), or to provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
such evidence on her behalf.  Document 
any attempts to obtain such records.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, so 
inform the veteran and request that he 
obtain and submit it.

2.  The veteran should also undergo an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current skin disorder.  The claims folder 
must be made available to the examiner(s) 
for review of the case, and the 
examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report. 
All indicated tests and studies are to be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.  Complete 
diagnoses should be provided.

a.  The examiner should discuss the 
nature and extent of any skin 
disorder and then set forth the 
medical probability that any 
disability is traceable to any 
incidents, symptoms, or treatment 
the veteran experienced or 
manifested during service.

b.  Specifically, the physician 
should provide an opinion addressing 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least 
as likely as not (i.e., a 50/50 
probability), or unlikely (i.e., a 
probability of less than 50 
percent), that any current skin 
disorders had their onset during 
service (including possible exposure 
to parasites in the water), or are 
in any other way causally related to 
the veteran's active service.  If 
the veteran's current skin disorders 
cannot be regarded as having 
originated or resulted from the 
veteran's period of service, the 
examiner should specifically 
indicate so.  

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

